Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions.  
2.	     Examiner has reviewed and considered Applicant’s modifications of 02/04/2021 and claims 14-34 are now in condition for allowance.
3.      As Applicant pointed out on pages 7-11 of the response, art of record, Wichmann, Wichmann 2, Greening or Wronski, does not teach and/or fairly suggest a process for:
“a system for dispensing liquid mixtures which utilize a main stream line for carrier liquid, and a secondary stream line branching off the main stream line via a first junction and a secondary junction. The secondary stream line has a detachable tank with integral metering pump that is connected to the metering pump with a detachable drive unit, which is responsible to discharging a mixture via a discharge line to the secondary stream line which is attached to the main stream via the two junction. The metering pump controls the mixture component mixture rate at a specific application rate” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 27 and 33. 
Thus all pending claims 14-34 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193